Citation Nr: 1214205	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased evaluation for the service-connected right knee disability, initially rated as 10 percent disabling prior to March 14, 2007 and rated as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  His awards and decorations include the Bronze Star Medal with "V" device for valor and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for right knee disability and assigned an initial evaluation of 10 percent disabling effective from December 18, 2000.  The RO subsequently increased the evaluation to 20 percent effective from March 14, 2007.

In July 2006 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

When the file was most recently before the Board in June 2010 the Board remanded the case to the RO for further development.  The file has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 14, 2007, the Veteran's right knee disability was manifested by degenerative joint disease with extension to 0 degrees and flexion better than 60 degrees but with pain on motion; there was no clinical evidence of instability.

2.  From March 14, 2007, to July 23, 2009, the Veteran's right knee disability was manifested by degenerative joint disease with extension to 10 degrees or better and flexion better than 60 degrees but with pain on motion; there was no clinical evidence of instability.
3.  From July 23, 2009, the disability picture associated with the Veteran's right knee disability during flare-ups and after repetitive motion has most closely approximated favorable ankylosis without clinical evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for initial rating higher than 10 percent for the right knee disability were not met prior to March 14, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for rating higher than 20 percent for the right knee disability were not met prior to July 23, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The criteria for rating of 30 percent, but not more, were met for the right knee disability from July 23, 2009, but not before.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5256 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the duty to notify, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations; in that regard the Board  has reviewed the examination reports since the Board's July 2009 remand and finds the RO and the examiners  have substantially complied with the requirements of that remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Veteran has insisted in several letters to VA and letters to various political figures that VA should consult his military personnel file to consider the circumstances of his original injury.  The Board appreciates that the right knee disability is a combat-related injury, but service connection has already been granted and at this point the issue under review is the current severity of his disability.  The circumstances of the underlying injury are frankly not relevant to resolution of the issue on appeal.  

The Veteran's representative recently submitted an informal hearing presentation arguing the case should be remanded for another examination because the VA examination in July 2009 was unable to determine range of motion (ROM) due to the Veteran's complaint of pain, and the subsequent VA examination in December 2009 was unable to obtain ROM after repetitive motion for the same reason.  However, the Veteran was in fact reexamined in June 2010 and he again refused to allow repetitive motion testing due to pain.  Since three successive examinations have been unsuccessful in this regard, there is no indication that yet another examination would be any more successful; remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Because this is an initial rating claim, the Board has considered severity of symptoms from the effective date of service connection, i.e. from December 18, 2000.  Fenderson, 12 Vet. App. 119.

A VA outpatient treatment note dated December 18, 2000, shows the Veteran's VA active problems list included degenerative joint disease (DJD) of the knees.  He complained of chronic bilateral knee pain without swelling, exacerbated by walking but no pain when resting.  Current clinical examination of the knees showed no effusions or tenderness and normal range of motion (ROM).  The joints appeared to be stable.  X-ray showed DJD of the bilateral knees with narrowing medial compartment.

Treatment notes from Orthopedic Center of Palm Beach County show the Veteran was treated for bilateral knee complaints.  In December 2000 the Veteran reported a history of no significant knee problems, but some discomfort over the years and current complaint of bilateral knee discomfort (right worse than left) over the past few weeks.  Clinical examination showed normal gait and ROM of 0 to 135 degrees for both knees.  There was some tenderness and effusion but no instability.  X-ray impression was bilateral knee degenerative arthritis, right knee rule out degenerative medial meniscal tear. 

Follow-up by Orthopedic Center of Palm Beach County in January and February 2001 showed the right knee was "98 percent better" after injection; the diagnosis specific to the right knee was degenerative arthritis, asymptomatic.  Clinical observations were as previously noted (ROM 0 to 135 degrees bilaterally with no instability; the report is silent regarding tenderness or effusion in the right knee).  Subsequent notes by the same provider through August 2001 reflect the right knee as being greatly improved since December 2000, and the left knee as being the more problematic of the two.

VA outpatient treatment notes show the Veteran complained of knee pain in June 2002; he requested he be issued a knee brace.  He was fitted for bilateral knee braces in July 2002.

The Veteran testified before the RO's Decision Review Officer (DRO) in April 2003 in support of his claim for service connection for right knee disability.  Pertaining to symptoms, he testified that he currently had arthritis of the bilateral knees, and that periodically the knees would have fluid drained due to swelling; at the same time the knees would be injected with cortisone.  He reported knee popping when he stood up, and also reported crepitus.  He stated he was unable to stand more than 15-30 minutes before having to sit down.       

The Veteran had a VA medical examination in October 2003 in which he reported his only sport was fishing, since he could do that sitting down.  He reported that during episodes of knee pain or swelling he would use a brace or a walker.  He characterized his usual pain as 3-4/10, flaring to 8/10.  Flare-ups occurred 3-4 times per month in rainy or cold weather and once per month in warm weather.  Flare-ups were associated with sudden turning movements; during flare-ups he would use ice bags and pain relievers and sometimes a wheelchair for mobility.  Physical examination showed the Veteran to be ambulatory without a cane and without a limp.  The Veteran's posture was with knees wide apart.  The right and left knees were symmetrical in appearance and without appreciable redness, heat, swelling or discoloration.  There was no crepitus.  Active ROM was extension to 0 degrees; flexion to 100 degrees with pain beginning at 60 degrees.  Repeated flexion and extension showed increased fatigability.  There was no appreciable giving way or laxity.  The examiner's assessment was DJD of the bilateral knees with narrowing of the medial joint space, with spells of flare-ups precipitated by rain and cold temperatures with decrease in ROM and easy fatigability and episodes of weakness and swelling.

VA X-ray of the right knee in October 2003, when compared with the previous study in December 2000, showed progressive deterioration with degenerative change and narrowed medial joint space. 

A VA outpatient follow-up note dated in June 2004 showed the Veteran complained of exacerbation of knee pain.  He was noted to be wearing a knee brace, and he reported having received steroid injections recently from the private sector.  He reported taking prescription-strength pain medication 1-2 times at night for severe pain.  The Veteran presently felt his pain was under control.   Clinical observation showed a brace on the knee and no current edema.  
  
A VA outpatient note in September 2005 states the Veteran had no complaint other than his knee, which "rarely" required medication but he recently ran out of medication and his pain was now greater than usual.  Clinical examination showed mild deformity of the right knee but no edema or erythema.

VA outpatient treatment records in March 2006 show the Veteran complained of bilateral knee pain that was "getting worse."  He stated pain was greater than 3/10 but was acceptable and tolerable; he did not want to consider surgical intervention even though ambulation was difficult secondary to pain.  The Veteran was noted to be wearing bilateral knee braces.  He was provided a pain management treatment plan by medication.

The Veteran testified before the Board in July 2006 that he took prescription-strength pain medication twice daily for knee pain, and would use ice packs when the knees had swelling.  His current pain level was 10/10 because he had not taken medication that day due to possible impairment of his driving.  He endorsed crepitus and also endorsed occasional giving out.  During periods of swelling the knee would be essentially immobile until the swelling subsided.  When using pain medication the Veteran was able to walk using a walker.  The Veteran would frequently have to cease or cancel activities because of sudden flare-up of pain.  The Veteran had been advised to consider knee replacement surgery but had not agreed because several friends and family members had bad experiences with such surgery.     

During VA outpatient follow-up in September 2006 the Veteran reported increased pain in the right knee, being treated by prescription-strength pain medication and ice packs alternating with heat packs.  The clinical impression was osteoarthritis of the knees, unchanged. 

In September 2006 the Veteran was issued a fix-wheeled walker by VA and was instructed in its use.

The Veteran had a VA medical examination in September 2006 that was primarily focused on the left knee.  In regard to the right knee, examination showed tenderness, painful movement and guarding.  There was crepitation but no instability, locking or effusion.  There was evidence of meniscal tear.  There was also severe tenderness to palpation.  ROM was flexion to 90 degrees with pain beginning at 70 degrees and extension to 0 degrees with pain beginning at 10 degrees.  X-rays showed bilateral degenerative changes with medial joint space narrowing.  

The Veteran had a VA examination specifically for the right knee in March 2007.  The Veteran reported using prescription medication, bracing and cold packs, with good response although the pain medication made him drowsy.  The Veteran endorsed pain, instability, giving way, weakness, incoordination, episodes of dislocation or subluxation several times per week, repeated effusions and decreased speed of motion of the joint.  He also reported severe flare-ups weekly, lasting 2-3 days and associated with cold or rainy weather.  The Veteran stated knee pain made it difficult to walk or to climb stairs.  Clinical examination showed the Veteran to walk with an antalgic gait.  The knee showed crepitus, painful movement, abnormal motion and guarding of movement.  There was no instability.  ROM was -10 degrees to 90 degrees with pain beginning at 45 degrees.  Repetitive motion caused increase in pain but no increased loss of motion.  X-ray impression was that there had been very minimal progression of the degenerative process since the study in October 2003.  The examiner diagnosed right knee DJD.  The examiner noted the Veteran had retired in 1983 as eligible by age, and the right knee disability accordingly did not cause occupational impairment.   In terms of limitation of activities of daily living (ADLs) the right knee disability prevented exercise, sports, recreation and traveling; caused severe limitation of driving; caused moderate limitation of chores, shopping, exercise and dressing; and, caused no limitation of feeding, bathing, toileting or grooming.

The Veteran sent a letter to VA in June 2007 stating he had been advised by his VA primary care physician to consider knee replacement surgery, but his brother-in-law had died due to postoperative complications of such surgery and several acquaintances had postoperative problems that caused them to regret having had the procedure.  The Veteran accordingly did not want to pursue the option of surgery.   

The Board issued a decision in September 2007 decision (subsequently vacated by the Court) granting a separate 10 percent evaluation for limitation of extension due to arthritis but also finding the right knee did not have instability (until that point the Veteran's disability had been rated by the RO under the diagnostic code for instability, DC 5257).  In implementing the Board's decision the RO's rating decision in October 2007 granted 10 percent under DC 5010-5261 (limitation of extension) but reduced the previous rating under DC 5257 to noncompensable, based on a finding that there was no indication of instability of record.  (Thereafter, an RO rating decision in January 2010 increased the rating to the current 20 percent effective from March 14, 2007, under DC 5010-5260.)

The Veteran had another VA examination in February 2008, during which he reported being unable to stand for more than a few minutes or walk more than a few yards.  He endorsed pain and giving way but denied instability, stiffness, weakness, incoordination, locking episodes or flare-ups.  He endorsed always using a walker and brace.  On examination the Veteran was noted to walk holding onto furniture or walls.  The right knee showed pain at rest and guarding with movement.  There was crepitation but no instability.  ROM was extension to 0 degrees and flexion to 75 degrees with pain on motion; repetitive motion caused increase in pain but no additional loss of motion. X-ray showed an impression of moderate DJD.  The examiner noted current limitation of ADLs as follows: prevents exercise, recreation and traveling; severe limitation of chores; mild limitation of shopping, bathing, dressing and grooming; and, no limitation of driving or toileting.
  
VA outpatient follow-up in July 2008 showed the Veteran doing well except for bilateral severe knee pain.  Clinical examination showed trace edema bilaterally.

The Veteran had a VA examination in July 2009 in which he reported pain, stiffness, deformity, giving way, instability, weakness, incoordination and decreased speed of joint motion.  He endorsed constant effusion, episodes of dislocation or subluxation several times per year but less than monthly, and symptoms of inflammation.  He reported severe flare-ups every 2-3 weeks lasting 3-7 days.  Flare-ups could come at any time with any motion; during flare-ups was unable to do anything; he would put himself on bed rest without seeking medical advice to do so.  He reported that he would feel dizzy with the intense pain and sometimes he would think himself to be about to pass out.  The examiner stated that due to the Veteran's complaints of severe pain with motion/movement and/or testing the knee could not be examined properly because every attempt to measure passive ROM met with resistance secondary to the Veteran's complaint of pain with even light touch.  The Veteran stated that he was afraid the knee would "go out" if the examiner even touched it.  X-ray showed moderate bilateral DJD and was not significantly different from the previous study in February 2008.  In terms of limitation of ADLs, the examiner stated the right knee disability prevents chores, shopping, exercise, sports and traveling; causes severe impairment of feeding, bathing and toileting; causes moderate impairment of dressing, grooming and driving; and, causes no impairment of recreation.  

The file contains a VA primary care risk assessment dated in September 2009 finding the Veteran did not need assistance with eating, dressing, bathing or toileting.  The Veteran also did not need a wheelchair or need help walking and had not had a fall within the previous 12 months.

The Veteran had yet another VA examination in December 2009 during which he endorsed pain, incoordination and decreased speed of joint motion.  He denied instability, stiffness, weakness, locking or episodes of effusion.  He endorsed symptoms of inflammation (warmth, swelling and tenderness) and endorsed severe flare-ups every 2-3 weeks and lasting 1-2 days.  Flare-ups were associated with prolonged walking or rising too fast from a sitting position.  The Veteran asserted he was 100 percent disabled during flare-ups.  The Veteran stated he could stand for 15-30 minutes but could only walk a few yards.  He stated he always used a brace and a walker.  Physical examination showed antalgic gait and poor propulsion.  The knee had bony joint enlargement, tenderness and pain at rest.  There was no crepitation and no instability.  There was no locking and no effusion.  ROM was extension to 0 degrees and flexion to 90 degrees; there is no indication as to onset of pain, and repetitive motion testing could not be performed due to complaints of pain.  X-ray showed bilateral moderate DJD with no significant change since the previous study in February 2008.  The examiner noted impairment of ADLs as follows: prevents exercise and sports; severe limitation of chores and traveling; moderate limitation of shopping, recreation and driving; and, no limitation of feeding, bathing, dressing, toileting or grooming.  

The Veteran's most recent VA examination was in June 2010.  The Veteran reported poor response to medication but denied side-effects from medication.  The Veteran endorsed pain, giving way, stiffness and decreased speed of joint motion but denied instability, incoordination, weakness or locking episodes.  The Veteran endorsed severe flare-ups precipitated by climbing stairs.  The Veteran stated that during flare-ups he could not move; he would be unable to go to the bathroom without assistance and unable to eat due to pain.  The Veteran stated he was unable to stand more than a few minutes or to walk more than a quarter mile.  Physical examination showed antalgic gait with poor propulsion.  The knee showed bony joint enlargement with tenderness and pain at rest.  There was no crepitation or instability.  ROM was flexion to 80 degrees and extension to 0 degrees with objective evidence of pain on motion.  The Veteran would not allow repeated ROM testing due to pain.  The examiner noted the results of the previous ROM testing in March 2007 (ROM from -10 degrees to 90 degrees with pain beginning at 45 degrees) was probably an error, since the Veteran was actually most comfortable at 45 degrees of flexion; therefore the previous examiner probably meant to state that pain decreased at 45 degrees.  The examiner characterized limitation of ADLs as follows: prevents sports and exercise; severe limitation of chores, traveling and driving; moderate limitation of shopping and recreation; and, no limitation of feeding, bathing, dressing, toileting or grooming.

In September 2011 the VA examiner issued an addendum to the June 2010 examination report cited above.  After reviewing the claims file, and noting in detail the previous VA examinations and treatment reports and the Veteran's comments therein regarding flare-ups, the examiner stated an opinion that she was unable to determine with certainty or objectivity whether or not the Veteran was "completely disabled" during flare-ups.  The Veteran certainly described being 100 percent disabled during flare-ups, but he was not examined during a flare-up and there were no treatment notes in the file describing examination during or shortly after flare-up.  In sum, there is no objective information stating the Veteran is or is not 100 percent disabled during flare-ups.     

On review of the evidence above, the Board finds that prior to March 14, 2007, the criteria for initial rating higher than 10 percent were not met under any applicable diagnostic code.  The Veteran's extension was consistently to 0 degrees and his flexion was consistently greater than 45 degrees, so ROM was not compensable under DC 5260 (flexion) or DC 5261 (extension).  Although the Veteran complained subjectively of the knee "giving out" there was no clinically-documented instability, so compensation was not warranted under DC 5257 (subluxation or instability).  [Clinical documentation, which is available in this case, is the most probative evidence on this questions since it is a medical professional's contemporaneous account of findings.]  The Veteran's ROM was accompanied by pain, which is compensated by the currently-assigned 10 percent rating; see VAOPGCPREC 09-98 cited above.  Additional rating higher than 10 percent under DeLuca is not warranted because the Veteran was able to achieve the ROM cited above on repetitive motion despite the presence of pain.

Turning to the period from March 14, 2007, the Board finds the Veteran on occasion had extension limited to 10 degrees, which meets the criteria for separate 10 percent rating under DC 5261, but his flexion continued to be better than 60 degrees, which is not compensable under DC 5260, and there was no clinical evidence of instability warranting compensation under DC 5257.  Thus a rating in excess of 20 percent is not warranted for the period after March 14, 2007 to July 2009.  However, VA examinations from July 2009 show the Veteran had essentially no ROM during flare-ups or after repetitive motion.  Thus, the Veteran's disability since the VA examination on July 23, 2009, has been analogous to favorable ankylosis (complete loss of motion in full extension or in slight flexion between 0 degrees and 10 degrees), for which 30 percent evaluation is warranted under DC 5256.

The Board has considered whether rating higher than 30 percent may be assigned from July 23, 2009, but finds it cannot.  The Veteran's disability is not analogous to unfavorable ankylosis, so rating higher than 30 percent is not warranted under DC 5256.  Additional rating is not warranted under DeLuca because it is precisely the Veteran's complaint of pain that renders him unable to move the knee during flare-ups or after repetitive motion; additional compensation for pain would accordingly constitute pyramiding (compensating the Veteran twice under different diagnostic codes for the same symptoms).  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203 (1993).  There continues to be no clinical evidence of instability to warrant separate rating under DC 5257, and alternative rating for loss of ROM under DCs 5260 and 5261 would not equal 30 percent and would thus not be advantageous to the Veteran.

The Board has determined that there was no definable period in which schedular rating higher than 10 percent was warranted prior to March 14, 2007, or in which schedular rating higher than 20 percent was warranted prior to July 23, 2009.  Accordingly, "staged ratings" beyond this are not applicable.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran is competent to describe his subjective symptoms including pain, he is less competent than the medical examiners to assess loss of motion in terms of degrees, as required for effective rating under the rating schedule, or to determine the presence and degree of instability.  The Board has fully considered the Veteran's lay account of his symptoms in assigning the higher rating as discussed above.

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, there must be cogent evidence of unemployability of record.  Id.  The Veteran in this case retired from the police force in 1983 and is thus not employed, but there is no indication he is unemployable.  Given that VA examinations have consistently shown the Veteran to be able to travel and drive, the record shows him to be capable of at least sedentary employment.  The Board accordingly finds a claim for TDIU is not raised by the rating decision on appeal.

In sum, the Board has found the criteria for a rating of 30 percent, but not more, are met from July 23, 2009, but not before.  The Veteran's appeal is granted to that extent.


ORDER

A rating in excess of 10 percent for right knee disability prior to March 14, 2007, is denied.  

A rating in excess of 20 percent for right knee disability between March 14, 2007 and July 23, 2009, is denied.  

A rating of 30 percent for the right knee disability is granted from July 23, 2009, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


